MEMORANDUM OPINION
No. 04-06-00538-CR
Joseph William LEWIS,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-9012
Honorable Sharon MacRae, Judge Presiding





PER CURIAM


Sitting: Sarah B. Duncan, Justice
  Karen Angelini, Justice
  Sandee Bryan Marion, Justice


Delivered and Filed: December 13, 2006


DISMISSED FOR LACK OF JURISDICTION
 Joseph William Lewis filed a notice of appeal from the trial court's order denying Lewis's motion to modify the conditions
of his pretrial bond. "The courts of appeals do not have jurisdiction to review interlocutory orders unless that jurisdiction
has been expressly granted by law." Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). We know of no
authority granting a right to appeal pretrial an order setting a condition on pretrial bail. See Bridle v. State, 16 S.W.3d 906,
908 (Tex. App.-Fort Worth 2000, no pet.) (dismissing for want of jurisdiction Bridle's appeal from order requiring ignition
interlock device installed on vehicle as a condition of pretrial bond). Accordingly, we ordered Lewis to file a response
showing cause why this appeal should not be dismissed for want of jurisdiction. Appellant did not respond to our order. We
therefore dismiss the appeal for want of jurisdiction.


       PER CURIAM
Do not publish